Electronically Filed
                                                                Supreme Court
                                                                SCWC-29390
                                                                18-APR-2011
                                                                12:13 PM


                               NO. SCWC-29390


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            STATE OF HAWAI'I, Respondent/Plaintiff-Appellee


                                      vs.


     LESS ALLEN SCHNABEL, JR., Petitioner/Defendant-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CR. NO. 07-1-0863)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Acoba, J., for the court1
 

                                                 )

            The Application for Writ of Certiorari filed on


March 15, 2011 by Petitioner/Defendant-Appellant Less Allen


Schnabel, Jr., is hereby accepted and will be scheduled for oral


argument.    The parties will be notified by the appellate clerk


regarding scheduling.


            DATED:   Honolulu, Hawai'i, April 18, 2011.

                                       FOR THE COURT:

                                       /s/ Simeon R. Acoba, Jr.

                                       Associate Justice
Emmanuel V. Tipon

(Sparlin & Tipon), on the



      1

            Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and

McKenna, JJ.

application for petitioner/

defendant-appellant.


Donn Fudo, Deputy Prosecuting

Attorney, City and County

of Honolulu, on the response

for respondent/plaintiff­
appellee.





________________________________
SCWC-29390 State v. Schnabel

Order Accepting Application

for Writ of Certiorari


                                   2